internal_revenue_service number release date index number -------------------- ------------- ------------ ------------------------------------------------- -------------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc corp b04 plr-136044-06 date date -------------------------------------------- ------------------------------------------------- ------------------ legend target ---------------------------------------------------------- --------------------------------------------------- acquiring ----------------------------------------------------------- shareholder --------------------------------------------------- a state a business a dear ---------------- --------------- ------------- --------- this responds to your date letter requesting rulings as to certain federal_income_tax consequences of a proposed transaction the information provided in that request is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials plr-136044-06 submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process summary of facts target is a state a corporation that is engaged in business a target has one class of voting common_stock outstanding shareholder owns all of the outstanding voting common_stock of target acquiring is a publicly_held_corporation that has one class of common_stock outstanding target owns approximately a percent of the common_stock of acquiring the stock of acquiring is target’s largest asset proposed transaction for what is represented to be a valid business_purpose target and acquiring will engage in the following transaction the proposed transaction i to the extent practicable target will sell its assets other than the acquiring shares to third parties and possibly shareholder the sales proceeds will be used to purchase additional shares of acquiring common_stock ii target will transfer all of its acquiring shares the old acquiring shares to acquiring in exchange for a number of newly issued or treasury acquiring common shares the new acquiring shares equal to the number of old acquiring shares owned by target on the date of the exchange the exchange in connection with the exchange acquiring will not assume any target liabilities or receive any target assets which are subject_to liabilities iii within one year of step ii above target will distribute its new acquiring shares to shareholder target will then initiate the dissolution process steps ii and iii are collectively referred to as the downstream reorganization representations the following representations have been made regarding the proposed transaction a the fair_market_value of the new acquiring shares received by shareholder will approximately equal the fair_market_value of the target stock surrendered in the exchange plr-136044-06 b during the five-year period ending on the date of the downstream reorganization a neither acquiring nor any person related as defined in sec_1_368-1 to acquiring has acquired target shares with consideration other than acquiring shares b neither target nor any person related as defined in sec_1_368-1 without regard to sec_1 e i a to target will have acquired target shares with consideration other than acquiring shares or target shares and c no distribution will have been made with respect to the stock of target other than ordinary normal regular dividend distributions made pursuant to historic dividend paying practice of target either directly or through any transaction agreement or arrangement with any other person c at least of the proprietary interest in target will be exchanged for acquiring common_stock and will be preserved within the meaning of sec_1_368-1 d acquiring has no plan or intention to reacquire directly or through a related_person within the meaning of sec_1_368-1 any of its stock issued in the transaction e acquiring will acquire at least of the fair_market_value of the net assets and at least of the fair_market_value of the gross assets held by target immediately before the transaction for this representation amounts paid_by target to dissenters if any amounts used by target to pay its reorganization expenses amounts paid_by target to shareholders who receive cash or other_property amounts paid_by target to acquiring for acquiring’s expenses_incurred in the transaction and all redemptions and distributions except for regular normal dividends made by target immediately before the transfer will be included as assets of target held immediately before the transaction f acquiring has no plan or intention to sell or otherwise dispose_of any of the assets of target acquired in the transaction g target will distribute the stock securities and other_property it receives in the transaction and its other properties in pursuance of the plan_of_reorganization h there are no liabilities of target that will be assumed within the meaning of sec_357 by acquiring nor are there any liabilities to which the transferred assets of target will be subject i following the transaction acquiring will continue the historic_business of target or use a significant portion of target’s business_assets in a business j target will reimburse acquiring for all reasonable expenses_incurred by acquiring in connection with the transaction target and shareholder will pay their respective expenses if any incurred in connection with the transaction plr-136044-06 target k there is no inter-corporate indebtedness existing between acquiring and l no two parties to the transaction are investment companies as defined in sec_368 and iv m acquiring does not own directly or indirectly nor has it owned during the past five years directly or indirectly any stock of target n target is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 rulings based solely on the information submitted and the representations set forth above we rule as follows regarding the proposed transaction the downstream reorganization will qualify as a reorganization under sec_368 acquiring and target will each be a_party_to_a_reorganization under sec_368 target will recognize no gain_or_loss on the transfer of its old acquiring shares to acquiring solely in exchange for the new acquiring shares in the exchange sec_361 target will recognize no gain_or_loss on its distribution of the new acquiring shares to shareholder or to target’s creditors sec_361 and c target will recognize gain on the distribution of other appreciated_property if any to shareholder or to target’s creditors as if such property had been sold by target at its fair_market_value acquiring will recognize no gain_or_loss on its receipt the old acquiring shares solely in exchange for the new acquiring shares in the exchange sec_1032 shareholder will not recognize gain_or_loss on the exchange of its target stock solely for the new acquiring shares sec_354 shareholder’s basis in the new acquiring shares will equal the basis of the target stock surrendered therefor a shareholder’s holding_period in the new acquiring shares receive in the transaction will include the period during which the stock of target surrendered in exchange therefore was held provided that the target stock is held as a capital_asset by the target shareholder on the date of the exchange sec_1223 plr-136044-06 under sec_381 and sec_1_381_a_-1 the taxable_year of target will end upon the completion of the downstream reorganization and acquiring will succeed to and take into account the items of target described in sec_381 subject_to the provisions and limitations of sec_381 sec_382 sec_383 and sec_384 and regulations caveats we express no opinion on the tax effect of the proposed transactions under any other provision of the code and regulations or the tax effect of any condition existing at the time of or effect resulting from the proposed transaction that is not specifically covered by the rulings set forth above procedural statements this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return of each taxpayer involved for the taxable_year in which the proposed transaction covered by this ruling letter is completed alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of this letter_ruling in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely _____________________________ richard k passales senior counsel branch office of associate chief_counsel corporate
